Opinion filed January 6, 2017




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00340-CV
                                    __________

      IN THE INTEREST OF A.R., C.R., M.R., R.R., AND J.R.,
                       CHILDREN


                      On Appeal from the 91st District Court
                              Eastland County, Texas
                       Trial Court Cause No. CV-11-142403


                     MEMORANDUM OPINION
      Appellant filed a pro se notice of appeal in this cause on November 30, 2016.
Upon docketing the case, we notified Appellant that it did not appear that this court
had jurisdiction in this matter, and we requested that Appellant respond and show
grounds to continue this appeal. In response, Appellant filed in this court a petition
for writ of mandamus (Cause No. 11-16-00354-CV).
      The documents on file in this court reflect that, in February 2016, the trial
court denied various requests and motions filed by Appellant, including discovery
requests and a motion for summary judgment; however, the trial court has not acted
on Appellant’s motion to modify the parent-child relationship.1 Because the trial
court’s denials of Appellant’s various requests for relief are interlocutory matters
that do not constitute final or appealable orders and because the trial court has not
ruled on the motion to modify, a final appealable order has not been entered. Unless
specifically authorized by statute, appeals may be taken only from final judgments.
Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). Accordingly, we dismiss
this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
        The appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


January 6, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
         In response to the petition for writ of mandamus in Cause No. 11-16-00354-CV, the trial court
acknowledged that it had denied various requests for relief filed by Appellant. The trial court further
indicated in its response that “none of the other parties whose rights and duties would be affected by
[Appellant’s] suit for modification and therefore entitled to receive notice by service of citation have been
duly served.” See TEX. FAM. CODE ANN. § 156.003 (West 2014).

                                                     2